AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                  __________
                                                       DistrictDistrict of __________
                                                                of Massachusetts


                     Mark Tassinari et al.                         )
                             Plaintiff                             )
                                v.                                 )      Case No. 1:21-cv-10806
      The Salvation Army National Corporation et al.               )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Plaintiffs                                                                                                              .


Date:       August 31, 2021                                                                    /s/Janet Herold
                                                                                              Attorney’s signature

                                                                                        Janet Herold, Bar No. 632479
                                                                                          Printed name and bar number
                                                                                            Justice Catalyst Law
                                                                                        123 William Street, 16th Floor
                                                                                            New York, NY 10038

                                                                                                    Address

                                                                                         jherold@justicecatalyst.org
                                                                                                E-mail address

                                                                                               646–877-4510
                                                                                               Telephone number



                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
